Case 7:20-mj-04956-UA Document 12 Filed 06/19/20 Page 1 of 2

April 8, 2020 P.M.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

-- x
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE PRESENT
wv AT CRIMINAL PROCEEDING
KWAS! KIRTON , 20 mj 04956
Defendant.
nono x

Check Proceeding that Applies
Entry of Plea of Guilty

| am aware that | have been charged with violations of federal law. | have consulted with my
attorney about those charges. | have decided that i wish to enter a plea of guilty to certain
charges. | understand | have a right to appear before a judge in a courtroom in the Southern
District of New York to enter my plea of guilty and to have my attorney beside me as | do. | am
also aware that the public health emergency created by the COVID-19 pandemic has interfered
with travel and restricted access to the federal! courthouse. | have discussed these issues with my
attorney. By signing this document, | wish to advise the court that | willingly give up my right to
appear in person before the judge to enter a plea of guilty. By signing this document, | also wish
to advise the court that | willingly give up any right | might have to have my attorney next to me
as | enter my plea so tong as the following conditions are met. | want my attorney to be able to
participate in the proceeding and to be able to speak on my behalf during the proceeding. | also
want the ability to speak privately with my attorney at any time during the proceeding if | wish to
do so.

 

Date:

 

 

Print Name Signature of Defendant

x Preliminary Hearing

 

| understand that | have a right to appear before a judge in a courtroom in the Southern District
of New York at the time of my preliminary hearing. | am also aware that the public health
emergency created by the COVID-19 pandemic has interfered with travel and restricted access to
the federal courthouse. | do not wish to wait until the end of this emergency to proceed with the
preliminary hearing. | have discussed this with my attorney and i willingly give up my right to be
present in the courtroom with my attorney for any preliminary hearing that may occur in my case.
By signing this document, | wish to advise the court that | willingly give up my right to appear ina
courtroom in the Southern District of New York for my preliminary hearing as well as my right to
have my attorney next to me during this proceeding. | want my attorney to be able to participate
in the proceeding and to be able to speak on my behalf at the proceeding. | also want the ability

 
Case 7:20-mj-04956-UA Document 12 Filed 06/19/20 Page 2 of 2

to speak privately with my attorney at any time during the proceeding If | wish to do so. | consent
and ask that this preliminary hearing occur without my physical presence and | ask that, if possible,
| be allowed to participate via telephone or videoconference.

4

           

 

 

bbe - ; . aa
Date: June 17, 2020 Ry a |
Kwasi Kirton io Kwast Kirtow by aS
Print Name ° Signature of Defendant bps a

| hereby affirm that | am aware of my obligation to discuss with my cllent the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. | affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely. { also affirm that during a
telephone call on June 16, 2020, Mr. Kirton authorized me to digitally/electronically sign this document
on his behalf.

 

 

Date: June 17, 2020
Benjamin Gold ‘Kem Se
Print Name Signature of Defense Counsel

Addendum for a defendant who requires services of an interpreter:

| used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The

interpreter’s name is:

 

Date:

 

Signature of Defense Counsel

    

i
Ppt ™ , i

Signature of Judge
Date: | i

 

a

 

Accepted:

 

i
Ale
